Citation Nr: 0640028	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-13 995	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1949 to August 1952.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2005 rating action that denied service 
connection for PTSD.

In June 2005, the veteran testified at a hearing before a 
decision review officer at the RO.  In September 2006, the 
veteran testified at a Board hearing before the undersigned 
Veterans Law Judge (VLJ) at the RO.  Transcripts of the 
hearings are of record.

In October 2006, the undersigned VLJ granted the veteran's 
representative's September 2006 motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent 
possible, been accomplished. 

2.	The veteran has a diagnosis of PTSD, and has alleged 
experiencing a stressful event in service, specifically, 
suffering injuries as an ammunition bearer in a military 
landing at Inchon, Korea in September 1950 during which 
several of his service comrades were killed.

3.	The veteran did not engage in combat with the enemy in 
service.

4.	The occurrence of the veteran's claimed inservice 
stressful experience has not been corroborated by 
available service records or other credible supporting 
evidence.

5.	The diagnosis of PTSD is not supported by a verified 
stressor.

  
CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has, 
to the extent possible, been accomplished.

A September 2003 pre-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to 
service connection (evidence showing a disease that began in 
or was made worse by his military service).  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2003 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA was responsible for 
obtaining, to include Federal records.  A June 2004 RO letter 
requested the veteran to furnish any additional evidence that 
he had that pertained to his claim.  The Board thus finds 
that the 2003 and 2004 RO letters satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents fully meeting 
the VCAA's notice requirements were furnished to the veteran 
prior to the February 2005 rating action on appeal.  
Moreover, the veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with the veteran's appeal.  
Moreover, the RO gave the veteran further opportunities to 
furnish information and/or evidence pertinent to the claim 
for service connection before it readjudicated it on the 
basis of all the evidence of record in January 2006 (as 
reflected in the Supplemental Statement of the Case).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the degree of 
disability and the effective date information in a March 2006 
RO letter, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate 
his claim, to include obtaining all available service 
medical, administrative, and personnel records and extensive 
post-service VA and private medical records up to 2005.  In 
this regard, the Board notes that many service records are 
unavailable, presumably having been destroyed in a fire years 
ago at the National Personnel Records Center (NPRC).  In its 
September 2003 letter, the RO notified the veteran of 
alternative documents that he could submit in support of his 
claim that could substitute for service records.  The NPRC's 
efforts to obtain additional pertinent service records were 
unsuccessful in a search for records from the Surgeon 
General's Office in November 2003, but resulted in obtaining 
copies of the veteran's daily sick reports in December 2004.  
At the RO's request, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) conducted a search of 
available records of the veteran's military unit that was 
coordinated with the National Archives and Records 
Administration (NARA), and a January 2005 report of the 
search results is of record.  Transcripts of the veteran's 
2005 RO and 2006 Board hearing testimony have been associated 
with the claims folder.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
In this case, the veteran alleges that he has PTSD as a 
result of having experienced a stressful event in service, 
namely, suffering injuries as an ammunition bearer in a 
military landing at Inchon, Korea in September 1950 during 
which several of his service comrades were killed.  In June 
2005 and September 2006, he gave testimony to this effect at 
the RO and before a Board VLJ, respectively.  

The evidence shows that the available service medical 
records, including sick reports of the veteran's battalion, 
are negative for findings or diagnoses of any psychiatric 
disability or residuals of wounds received in combat with the 
enemy.  The sick reports show that the veteran was seen on 
several occasions between January and October 1951, and was 
released to duty on each occasion.  The veteran was 
psychiatrically normal on August 1952 separation examination, 
and there were no findings of residuals of any wounds.

Post-service 1983 and 1984 private and VA medical records 
show that the veteran had had a remote cerebrovascular 
accident with right-sided hemiparesis, loss of memory and 
speech, and confusion at times.

In early July 2003, a VA social worker assessed the veteran 
to be suffering from life-long symptoms of PTSD on the basis 
of his reported history of participation in a military 
landing at Inchon, Korea in September 1950.

In late July 2003, a VA clinical nurse diagnosed an anxiety 
disorder related to the veteran's job stress and marital 
problems.  Also noted was a military history of several of 
the veteran's service comrades being killed by the enemy 
during service in Korea.

In April 2004, a VA clinical nurse assessed PTSD with a 
depressed mood on the basis of the veteran's history of 
active combat in Korea during which several of his service 
comrades were killed.  In October 2004, a VA psychiatrist 
stated that he was seeing the veteran for the first time with 
reported PTSD.

The Board notes that the available medical evidence thus 
shows psychiatric findings including PTSD that are only based 
on the veteran's history of the reported inservice stressor.

What this case lacks is credible supporting evidence that the 
claimed inservice stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen,    10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  If, however, the VA determines either that a 
veteran did not engage in combat with the enemy, or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran contends that his participation in 
the military landing at Inchon, Korea in September 1950 as an 
ammunition bearer constituted engaging in combat with the 
enemy during his military service.  DD Form 214 (his report 
of service discharge) shows that he received the Korean 
Service Medal with 5 Bronze Stars and a Meritorious Unit 
Commendation (MUC), but there is no evidence that he received 
any award or citation specifically indicative of combat 
service.  Contrary to his contentions, he was specifically 
noted to have received no wounds as a result of action with 
enemy forces.  

In a December 1950 report, the commanding officer of the 
military unit to which the veteran was assigned in Korea, the 
Headquarters and Headquarters Service Company, 14th 
Transportation Port Battalion, indicated that its mission had 
been to quickly and efficiently make necessary repairs to 
existing facilities and put the port of Inchon in operation 
as an advance supply base in logistical support of United 
Nations combat troops moving inland from invasion beaches; 
there was no indication that members of the veteran's 
military unit themselves participated in combat with the 
enemy.  

A May 1951 report of the Commanding General of the 8th U.S. 
Army in Korea noted that the veteran's unit had been awarded 
a MUC for exceptionally meritorious conduct in the 
performance of outstanding services in Korea in support of 
combat operations during the 6 month period from September to 
March 1951.  Advance elements of the unit were noted to have 
arrived with the invasion forces at Inchon and immediately 
begun the task of coordinating and supervising the repair of 
damaged facilities at the port of Inchon, thus making a major 
contribution toward the successful operation of the port of 
Inchon during the early phases of the invasion.  The 
individuals assigned to the unit successfully operated the 
port of Inchon and accomplished a major task in discharging 
vitally needed war supplies and equipment for the 8th U.S. 
Army and attached troops during a critical phase of the 
Korean campaign.  The unit was noted to have controlled and 
supervised the outloading of military cargo and personnel 
while faced with extremely difficult conditions such as 
unusual tidal ranges, inadequate port facilities, 
insufficient equipment, and inadequate personnel, but 
engaging in combat with the enemy was not noted to have been 
one of the difficult conditions.  

Two February 1952 letters specifically addressed to the 
veteran from separate commanding officers extended 
appreciation for his outstanding and superior performance of 
duties in the battalion, noting his technical skill, untiring 
efforts, devotion to duty, and long, arduous hours of work 
above and beyond the normal call of duty, but did not refer 
to any combat with the enemy.  

In a January 2005 report, the USASCRUR stated that a 
coordinated search of the veteran's unit records together 
with the NARA revealed that the area of the port of Inchon 
had been extensively damaged due to pre-invasion bombardment, 
but there was no mention of combat activity or casualties 
upon the September 1950 invasion. In addition, available U.S. 
Army casualty files did not list the veteran as wounded.

No other available evidence or records otherwise establish 
evidence of the veteran's reported combat with the enemy in 
service.  Under such circumstances, corroboration of the 
occurrence of the veteran's claimed inservice stressful 
experience is necessary.  In this case, however, the Board 
finds that the record contains no such corroboration.  

In this case, the RO has attempted to independently verify 
the occurrence of the veteran's claimed inservice stressful 
event.  This initially took the form of a September 2003 
request to the NPRC, which responded by stating that no 
service personnel or additional medical records were 
available, as they were presumably destroyed in a fire years 
ago at the NPRC.  The RO subsequently documented a 
comprehensive search for pertinent records that would 
substantiate the veteran's claim of participation in combat 
against the enemy in Korea through the USASCRUR and NARA, 
which effort proved unsuccessful, inasmuch as pertinent 
battalion sick reports and unit records showed no evidence of 
the veteran's having suffered injuries as an ammunition 
bearer or otherwise engaged in combat with the enemy in a 
military landing at Inchon, Korea in September 1950.  

Neither has the veteran otherwise provided objective evidence 
supporting the occurrence of his claimed inservice stressful 
experience.  At the RO and Board hearings, the veteran 
testified that he did not remember any more specific details 
of his claimed combat activities due to memory problems 
stemming from his cerebrovascular accident.  Thus, the 
veteran has not provided sufficient information for the VA to 
further attempt to independently corroborate any such 
inservice experience.  

Simply stated, in this case, there is no verified stressor to 
support a diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence simply does not support 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A              § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


